Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprises” at line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9-11, 20, 21, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojima et al. (10,014,73).
Regarding claim 1, Tojima et al. shows a generator, comprising:
a rotor (10);
a stator (30, Fig. 2);
a first plurality of permanent magnets (12A, 12B) coupled to the rotor; and
a second plurality of permanent magnets (34B) coupled to the stator.

Regarding claim 5, Tojima et al. also shows wherein the first plurality of permanent magnets is positioned at a first radial position (inner) and the second plurality of permanent magnets is positioned at a second radial position (outer).
Regarding claim 9, Tojima et al. also shows wherein the first plurality of permanent magnets and the second plurality of magnets comprises neodymium magnets (column 2, line 26).
Regarding claim 10, Tojima et al. also shows wherein the second plurality of permanent magnets is configured to increase the magnetic flux (more flux from magnets besides flux from winding) from the generator.
Regarding claim 11, Tojima et al. also shows wherein the second plurality of permanent magnets is configured to increase the mechanical rotation (more power from magnets) of the rotor.
Regarding claim 20, Tojima et al. also shows a permanent magnetized generator, comprising:
a rotor and a stator (30, 10),
wherein the stator comprises a plurality of permanent magnets (34B), wherein the plurality of permanent magnets is configured to increase the magnetic flux of the generator.
Regarding claim 21, Tojima et al. also shows wherein the power output from the generator is increased by at least two times based upon the plurality of permanent magnets (Table I, Figs. 4-7).

providing a generator with a rotor (10) and a stator (30) and a plurality of permanent magnets coupled to the stator;
increasing a static magnetic field of the generator by the plurality of permanent magnets (34B); and
rotating the rotor by a prime mover coupled to the generator to produce electrical output from the generator (column 10, lines 45-48).
Regarding claim 32, Tojima et al. also shows further comprising rotating a second plurality of permanent magnets (12A) coupled to the rotor to increase the magnetic flux of the generator.
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesolowski (3,467,845).
Regarding claim 22, Wesolowski also shows a permanent magnetized generator, comprising:
a rotor and a stator (15, 21); and
a magnetic housing (12) external to the stator and configured to increase the magnetic flux of the generator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. in view of Shim (9,112,395).
Regarding claims 2 and 3, Tojima et al. shows all of the limitations of the claimed invention except for wherein the generator is an alternator and wherein the generator is a DC generator.
Shim shows wherein the generator is an alternator and wherein the generator is a DC generator for the purpose of producing electricity.
	Since Tojima et al. and Shim are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the generator as an alternator and the generator as a DC generator as taught by Shim for the purpose discussed above.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. in view of Nehl et al. (9,692,266).
Regarding claim 6, Tojima et al. shows all of the limitations of the claimed invention except for wherein the first plurality of permanent magnets comprises a plurality of different magnet strengths.
Nehl et al. shows wherein the first plurality of permanent magnets comprises a plurality of different magnet strengths (38, 46) for the purpose of reducing cost.
	Since Tojima et al. and Nehl et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.

	Regarding claim 7, Nehl et al. also shows wherein each of the first plurality of magnets is positioned adjacent to a magnet of a different strength (rare earth and ferrite).
Regarding claim 8, Nehl et al. also shows wherein the second plurality of permanent magnets comprises a plurality of different magnet strengths (rare earth and ferrite).
Claims 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. in view of Wesoloski (3,467,845) and Esters (4,114,057).
Regarding claim 12, Tojima et al. shows all of the limitations of the claimed invention except for further comprising a magnetic housing surrounding at least a portion of the generator, wherein the magnetic housing comprises a third plurality of permanent magnets.
Wesoloski shows further comprising a magnetic housing surrounding at least a portion of the generator for the purpose of guiding magnetic flux.
Esters shows wherein the housing comprises a third plurality of permanent magnets (116) for the purpose of increasing output power.
	Since Tojima et al., Wesoloski and Esters are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a magnetic housing surrounding at least a portion of the generator, wherein the magnetic housing comprises a third plurality of permanent magnets as respectively taught by Wesoloski and Esters for the purpose discussed above.

Regarding claim 14, Wesoloski also shows further comprising
an input shaft (14) coupled to the rotor; and
a magnetic housing (12) surrounding at least a portion of the input shaft, 
and Esters also shows wherein the housing comprises a third plurality of permanent magnets and a fourth plurality of magnets (112, 116, 106, 104).
Regarding claim 15, Wesoloski also shows wherein the magnetic housing comprises a plurality of radial disks (13A, 13B)  and Esters also shows wherein the third plurality of permanent magnets is located within the plurality of radial disks (112, 116, 104, 106).
Regarding claim 16, Esters also shows wherein the housing comprises a ring (12) positioned between the plurality of radial disks, wherein the fourth plurality of permanent magnets (104, 106) is coupled to the ring.
Regarding claim 17, Esters also shows wherein the third plurality of permanent magnets is located at a first radial position (inner) and the fourth plurality of permanent magnets is located at a second radial position (outer).
Regarding claim 19, Esters also shows wherein the third and fourth plurality of permanent magnets is configured to increase the magnetic flux (more magnets, more flux) from the generator.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesoloski in view of Esters.

Esters shows wherein the housing at least partially surrounds the stator, wherein the housing comprises a plurality of permanent magnets (112, 116, 104, 106) for the purpose increasing output power.
	Since Wesoloski and Esters are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use magnets instead of electromagnets as taught by Esters for the purpose discussed above.
Regarding claim 24, Wesoloski also shows further comprising an input shaft (14) coupled to the rotor, wherein the magnetic housing at least partially surrounds the input shaft, and Esters also shows wherein the housing comprises a first plurality of permanent magnets at a first radial position and a second plurality of permanent magnets at a second radial position (106, 116).
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolison (3,221,172) in view of Tojima et al.
Regarding claim 25, Rolison shows a magnetic electrical power storage and production system, comprising:
an electric motor (10); and
an electrical energy generator (14) coupled to the electric motor.
Rolison does not show wherein the electrical energy generator comprises a rotor and a stator and a first plurality of permanent magnets coupled to the stator.

	Since Rolison and Tojima et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add magnets as taught by Tojima et al. for the purpose discussed above.
Regarding claim 26, Tojima et al. also shows wherein the first plurality of permanent magnets (34B)  remain stationary as the rotor rotates.
Regarding claim 27, Tojima et al. also shows further comprising a second plurality of permanent magnets (12A) coupled to the rotor and configured to rotate with the rotor.
Regarding claim 28, Tojima et al. also shows wherein an output power from the generator is greater than at least two times an input power to the motor (Table I, Figs. 4-7).
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. in view of Wesoloski.
Regarding claim 30, Tojima shows all of the limitations of the claimed invention except for further comprising coupling a magnetic housing external to the generator to increase a magnetic flux of the generator.
Wesoloski shows further comprising coupling a magnetic housing (12) external to the generator to increase a magnetic flux of the generator for the purpose guiding magnetic flux.
	Since Tojima and Wesoloski are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.

Regarding claim 31, Tojima shows wherein the increasing a static magnetic field of the generator is based on the plurality of permanent magnets (34B)coupled to the stator.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the generator, wherein the third plurality of permanent magnets is coupled to the input shaft and configured to rotate with the input shaft, wherein the fourth plurality of permanent magnets is configured to remain substantially stationary as recited in claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



2/26/2022

/DANG D LE/Primary Examiner, Art Unit 2834